                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI


LARRY MACE,                                        )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )   Case No. 6:21-cv-03055-MDH
                                                   )
C.R. BARD, INC., et al.,                           )
                                                   )
                       Defendants.                 )


                                               ORDER

       Before the Court is the Parties’ Agreed Joint Motion to Stay Proceedings (Doc. 18). The

Parties request that this Court enter an Order temporarily staying discovery and all pretrial

deadlines imposed by the Court for 90 days to allow the Parties to pursue negotiations of a

settlement of this and all cases of Plaintiff’s counsel recently remanded from the MDL. The Court

GRANTS the Parties’ Motion and discovery and all pretrial deadlines are stayed until June 28,

2021. If no dismissal papers have been filed by June 28, 2021, the Parties are ORDERED to file

a joint status report regarding the status of settlement.



IT IS SO ORDERED.

Dated: March 29, 2021                                         /s/ Douglas Harpool______
                                                             DOUGLAS HARPOOL
                                                             United States District Judge




         Case 6:21-cv-03055-MDH Document 19 Filed 03/29/21 Page 1 of 1
